t c memo united_states tax_court robin adams petitioner v commissioner of internal revenue respondent docket no filed date robin adams pro_se ann m murphy for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's and federal income taxes in the respective amounts of dollar_figure and dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner has substantiated the payment of expenses related to his jewelry design activity for and and if so whether petitioner was engaged in this activity for profit during those years some of the facts have been stipulated and are so found the stipulations and the exhibits attached thereto are incorporated herein by this reference petitioner resided in portland oregon at the time his petition was filed petitioner had training in mineral recognition and completed courses in lapidary and jewelry mounting in petitioner began designing making and selling jewelry referred to herein as petitioner's jewelry design activity petitioner also performed jewelry services such as mountings and repairs petitioner carried on this activity under the name adams design jewelry which he registered with the town of beaverton oregon in date petitioner conducted this activity in his home until the summer of at which time he rented a shop located pincite southwest washington street in downtown portland oregon petitioner leased the property on a month-to-month basis near the end of petitioner decided that he should abandon the shop location because it was not successful petitioner has conceded adjustments to his taxable income in the amount of dollar_figure petitioner has paid the amount of the deficiency attributable thereto petitioner vacated the shop premises in date petitioner removed fixtures from the shop including six jewelry cases petitioner retained one of the cases for use in his activity at home and placed the other five in storage in his home petitioner's jewelry design activity generated gross_receipts of dollar_figure in petitioner's customers were past customers or friends of friends petitioner was employed full time as a technical writer by tektronics during part of and by mitron corporation for a portion of and for all of in petitioner decided to engage in a second activity and he began to create correspondence courses in the first year petitioner offered two basic jewelry making classes and two basic technical writing classes petitioner's correspondence school activity generated gross_receipts of dollar_figure in petitioner placed two or three advertisements in the oregonian newspaper but otherwise he did not actively solicit sales of jewelry in during the year petitioner had gross_receipts for this activity of dollar_figure from three jewelry mountings in that same year petitioner's correspondence school activity generated gross_receipts of dollar_figure petitioner's record of the expenses that he paid in connection with his jewelry design activity is in the form of a bookkeeping notebook the book contains an expense log by month for each month entries are posted on one side of the page reflecting information such as payee names and amounts paid the adjacent or facing page reflects totals by expense category such as electricity telephone shop expenses rent and office expenses petitioner then applied percentages to certain expenses such as electricity heat insurance and telephone because the amounts paid reflected the total usage for his household including personal_use petitioner claimed deductions for business_expenses at a rate of approximately percent of the amounts paid for utilities for the house the yearend total page includes expenses which are not recorded on the monthly logs for example rent expense is shown a sec_40 percent of petitioner's total house payments of dollar_figure or dollar_figure for but no rent expense is shown for any particular month during that year petitioner estimated certain expenses such as fuel expense which he approximated as dollar_figure per month during petitioner traveled to hawaii petitioner claimed a portion of the expenses from this trip as business related petitioner traveled to antwerp sometime in to tour a diamond cutting facility and petitioner claimed expenses from this trip as a business deduction petitioner provided no records of these expenses petitioner and his former wife filed joint federal_income_tax returns for and and reported combined total wages in the respective amounts of dollar_figure and dollar_figure petitioner also reported pension and annuity distributions from tektronics in the amounts of dollar_figure and dollar_figure for and respectively on the schedules c attached to his and returns petitioner claimed the following deductions with respect to his jewelry design activity expense advertising dollar_figure dollar_figure car and truck expenses big_number big_number insurance office expense big_number big_number rent or lease other business property big_number big_number supplies taxes and license sec_24 travel meals and entertainment travel big_number meals and entertainment utilities big_number big_number other expenses contribution sec_24 -0- shop expenses big_number big_number misc expense sec_960 big_number total dollar_figure dollar_figure petitioner reported gross_receipts from his jewelry design activity of dollar_figure and dollar_figure in and respectively petitioner did not report any income with respect to his correspondence school activity in the notice_of_deficiency respondent determined that petitioner's jewelry design activity was not a trade_or_business or an activity for the production_of_income in the alternative respondent determined that petitioner failed to substantiate his claimed expenses and failed to establish that any such amounts were ordinary and necessary further respondent determined that any amounts constituting start-up expenses were to be amortized over months starting in the month the activity opened for business petitioner contends that he carried on his jewelry design activity for profit in and and thus was entitled to deduct expenses_incurred in carrying on this activity as a business although it is not clear from the record we do not believe that petitioner contends that he carried on his correspondence school activity for profit rather he contends that it was in the development stage in and further petitioner testified that he did not claim any expenses related to this activity on his and returns except to the extent that the expense was part of the overhead for his jewelry design activity as well therefore although petitioner testified at length concerning the correspondence school activity we shall confine our discussion to petitioner's jewelry design activity deductions are a matter of legislative grace and petitioner has the burden of establishing that he is entitled to any deductions claimed on his return 292_us_435 taxpayers must maintain adequate_records to substantiate the amount of any deductions sec_6001 sec_1_6001-1 income_tax regs sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_212 allows deductions for ordinary and necessary expenses paid_or_incurred in the production_of_income sec_183 generally limits allowable deductions to the extent of gross_income generated by an activity_not_engaged_in_for_profit sec_183 an activity_not_engaged_in_for_profit is one for which deductions are not allowable under sec_162 or sec_212 or sec_183 generally when evidence shows that petitioner incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount 39_f2d_540 2d cir however there must be sufficient evidence from which an estimate may be made 85_tc_731 further sec_274 prohibits the estimation of expenses for travel or deductions with respect to certain property thus the cohan_rule does not apply to these types of expenses listed_property includes automobiles sec_280f petitioner offered no records to substantiate his travel or automobile expense aside from the expense log the expense log does not meet the substantiation requirements of sec_274 because it does not show the date place or business_purpose of these expenses or business uses sec_274 moreover petitioner has failed to establish that he incurred any expenses as claimed petitioner's testimony was vague and was not consistent with his expense log for example petitioner testified that his rent expense in included rent on his downtown shop of approximately dollar_figure per month the expense log shows no such expense according to petitioner's log rent expense for the entire year was calculated a sec_40 percent of dollar_figure petitioner testified that this figure corresponded to his mortgage payments for the year petitioner offered no support for this percentage further petitioner testified that he did not move his shop until the end of date thus this allocation of his annual mortgage payments would be inconsistent petitioner also testified that he paid two women to work at his shop and that their salaries were included in shop expenses however the expense log does not list any payees supporting petitioner's testimony we believe that petitioner incurred some expense in carrying on his jewelry design activity during the years in issue however on this record we are unable to determine or estimate the amount of such expense accordingly petitioner has not established that he is entitled to the deductions claimed because petitioner has not shown he is entitled any deductions in connection with his jewelry design activity for the years in issue we need not address the issue of whether petitioner was engaged in such activity for profit to reflect the foregoing decision will be entered for respondent
